Sognier, Judge,
concurring specially.
I concur specially .with the majority. Viewing an accusation as amendable under the rule of Goldsmith v. State, 2 Ga. App. 283 (58 SE 486) (1907), I cannot agree that the accusation was fatally defective for this reason, as it was amended prior to the joining of issue.
*19However, I do agree that since there was no evidence of the commission of the offense prior to the swearing of the affidavit, under the ruling in Chambers v. State, 85 Ga. 220 (11 SE 653) (1889), this is fatal to a conviction.
I am authorized to state that Birdsong and Carley, JJ., join in this special concurrence.